*358
JUDGMENT

PER CURIAM.
This cause was considered on the record from the Federal Communications Commission and on the briefs and arguments of the parties. It is
ORDERED AND ADJUDGED that the petition for review be DENIED for the reasons stated by the Commission in Amendment of Section 73.202(b), Table of Allotments, FM Broadcast Stations (Potts Camp and Saltillo, Mississippi), 16 FCC Red. 16116 (2001), and in Amendment of Section 73.202(b), Table of Allotments, FM Broadcast Stations (Potts Camp and Saltillo, Mississippi), 18 FCC Red. 11909 (MMB 1998). The Commission acted within its discretion in denying Sisk’s request to amend the Table of Allotments.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.